Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
Priority claimed to Provisional application# 62/873,712, filed 07/12/2019.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 09/04/2020 and 10/13/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner
Claim Objections
Claim  1 is objected to because of the following informalities:
For claim 1, “the signals” on line 8 has insufficient antecedent basis, wherein “signals” is not defined. For the purpose of examination, the term will be interpreted as “electric power delivery system signals”. Appropriate correction is required.

Drawings
The drawings are objected to because of the following informalities:
With reference to Fig. 4 and the corresponding references in the specifications, the element “402” for “primary protection relay” is not found anywhere in the drawings, whereas it is referenced in several sections throughout the specs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0137356 A1), in view of Hong et al. (US 2017/0163029 A1, Hong hereinafter).
For claim 1, Kim discloses a system to maintain protection of an electric power delivery system during a cyber-attack (Fig. 3; para 0017, 0064-0065, 0078-0079 - a system to protect power system during a cyber attack e.g. DDOS attack), comprising: a primary protection relay to provide protection to the electric power system (para 0017, 0058-0059, 0064 - a protection relay provides protection to the power by controlling power), the primary protection relay comprising: a power system signal input to receive electric power delivery system signals from one or more external elements of the electric power delivery system (para 0060, 0062, 0064 - checking a security level of data in relation to the check signal (corresponding to power system signal input) from data transmitting system or external elements from the power system); 
a protection subsystem to determine an operating condition of the electric power delivery system using the signals and to implement a protective action command when the operating condition is outside of a predetermined operating parameter (Fig. 3; para 0062, 0064 – a level checking device 312 or protection subsystem, that checks a security level or determines an operating condition before processing received data to generate a comparison/instruction signal to decide whether to short-circuit a power thereby implementing a protective action command, to compare a security level corresponding to a source address received by determining data is input by non-authorized personnel, i.e. outside of a predetermined operating parameter);
a protective action output to transmit a protective action command to be performed by primary equipment of the electric power delivery system (Fig. 2,3;  para 0052 - protective action command performed by sending a signal to short-circuit the power, to an intelligent electronic device IED i.e. to a primary equipment of the power system); and 
a supervisory system in communication with the primary protection relay (para 0008, 0055 - an upper level monitoring unit HMI is an upper level monitoring device or supervisory system in communication with a hub connected to a plurality of lEDs, or protection relays), the supervisory system comprising: a communication subsystem to control communications with the primary protection relay (para 0054, 0062 - an Ethernet communication device/hub or communication subsystem connects the lEDs and provides data related to monitoring or controlling of the protection relay), wherein the primary protection relay continues to provide protection of the electric power delivery system after activation of a disconnect switch (para 0052-0053, 0071-0074, 0083 - the protection relay continues to provide protection wherein it maintains power, or interrupts access to hosts having unauthorized MAC addresses by the switch (disconnect switch) since the protection relay recognizes IPs of hosts in the process to provide protection, and switching to a particular task). 
Kim does not appear to explicitly disclose, however Hong discloses a kill switch subsystem operable, upon activation, to restrict the communications with the primary protection relay wherein the protection continues to be provided upon activation of the kill switch (para 0009, 0032-0033, 0046-0047 - kill switch subsystem or circuit breakers are opened/activated to restrict the communications by removing or isolating the protective relay).
Based on Kim in view of Hong it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize features disclosed by Hong by including a kill switch subsystem restricting communications with the primary protection relay, in order to achieve efficient control over key circuit protection elements such as circuit breakers, towards incorporating effective solutions against power system vulnerability and thereby making system more secure (Hong – para 0033).

For claim 2, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim does not explicitly disclose, however Hong discloses wherein the supervisory system further comprises a contact input for activation of the kill switch subsystem (para 0079-0081 - an input circuit which has contacts and controls the switching circuit to open a circuit breaker or kill switch subsystem).

For claim 3, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim further discloses wherein the supervisory system comprises an integrator (Fig. 2-3; para 0060, 0062, 0064-0066 - a security level setting unit or integrator stores a security level of a plurality of systems or sources addresses, and based on the security level, generates an instruction signal to short-circuit or selectively disable a communication path to a protection relay, wherein the upper level monitoring unit communicates through the hub controlled by the security level setting based on information on the upper-level hosts).

For claim 4, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim does not explicitly disclose, however Hong discloses wherein the supervisory system further comprises a security subsystem in communication with the kill switch subsystem, the security subsystem to detect an attack and activate the kill switch subsystem upon detection of the attack (paragraphs 0032-0033, 0046-0047, 0051-0053 - a system or security subsystem with distributed layers of security to detect malicious commands, which checks for a voltage limit violation from an attack to open a circuit breaker).

For claim 5, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim further discloses wherein the security subsystem further comprises a firewall enabled by one of activation of the kill switch subsystem or detection of a cyber threat (para 0065, 0077 - a firewall blocking a port (enabled) in response to detecting an intrusion or cyber threat).

For claim 6, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim does not explicitly disclose, however Hong discloses wherein the communication subsystem is in communication with the kill switch subsystem and operable to receive of a command to activate the kill switch subsystem (para 0032-0033, 0046-0047 - kill switch subsystem or circuit breakers are opened/activated to restrict the communications by removing or isolating the protective relay; para 0080 - detecting a command to open/activate a circuit breaker or kill switch).

For claim 10, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim further discloses a communication disconnect switch to restrict one or more communication paths between the primary protection relay and one or more external elements (para 0083 - a switch in communication with the Ethernet hub comprising the communication port to prevent erroneous operation, i.e. selectively operable to restrict operations in the system by hacking via transmitted data or communication path from a source address/external element that transmits data from a network to protection relay). Further, although Kim does not explicitly disclose the kill switches restricting one or more communication paths between the primary protection relay and one or more external elements, since Kim discloses the disconnect switch (para 0083) and Hong discloses the kill switch subsystem (para 0032, 0046-0047), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to deploy the kill switch subsystem of Hong with the similar purpose of operability to operate the disconnect switch of Kim to restrict communications between the primary protection relay and an external device or source thereby defending it against the attack and protecting the power system.

For claim 12, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim further discloses wherein the protection subsystem comprises at least one of an overcurrent element, a differential element, an overvoltage element, an undervoltage element, a directional element, a distance element, an overfrequency element, an underfrequency element, or a rate-of-change-of-frequency element (para 0052, 0060-0064 - the security level checking device comprising over-current protection).

For claim 14, Kim discloses an integrator to selectively disable at least one communication path to a primary protection relay while the primary protection relay continues to provide protection to an electric power delivery system (Fig. 3; para 0017, 0058-0059, 0064 - a protection relay provides protection to the power by controlling power; para 0060, 0062, 0064-0065 - a security level setting unit or integrator stores a security level of a plurality of systems or sources addresses, and based on the security level, generates an instruction signal to short-circuit or selectively disable a communication path to a protection relay through an Ethernet communication device/hub, and continues to provide power in the system upon proper IP authorizations), 
the integrator comprising: a communication port to communicate with the primary protection relay (para 0031, 0062 - communications controlled by the security level setting with the protection relays go through the Ethernet communication device/hub, inherently comprising a communication port),
the primary protection relay to perform one or more protection operations in the electric power delivery system (para 0060, 0062, 0064 - checking a security level of data in relation to the check signal (corresponding to power system signal input) from data transmitting system from the power system with a user checking device 312 or protection subsystem in the primary protection relay, and generating a comparison/instruction signal to decide whether to short-circuit a power thereby implementing a protective operation); 
a disconnect switch in communication with the communication port and selectively operable to restrict at least one communication path between the primary protection relay and one or more external elements (para 0052-0053, 0071-0074 - the protection relay continues to provide protection wherein it maintains power, or interrupts access to hosts having unauthorized MAC addresses by the switch (disconnect switch) since the protection relay recognizes IPs of hosts in the process to provide protection, and switching to a particular task; para 0083 - a switch in communication with the Ethernet hub comprising the communication port to prevent erroneous operation, i.e. selectively operable to restrict operations in the system by hacking via transmitted data or communication path from a source address/external element that transmits data from a network to protection relay), while the primary protection relay continues to provide protection to the electric power delivery system (para 0052-0053, 0071-0074 - the protection relay continues to provide protection wherein it maintains power, or interrupts access to hosts having unauthorized MAC addresses by the switch (disconnect switch) since the protection relay recognizes IPs of hosts in the process to provide protection, and switching to a particular task).
Kim does not appear to explicitly disclose a kill switch subsystem in communication with the disconnect switch to operate the disconnect switch upon activation of the kill switch subsystem to restrict at least one communication path with the primary protection relay. Hong discloses a kill switch subsystem operable, upon activation, to restrict communications with the primary protection relay wherein the protection continues to be provided upon activation of the kill switch (para 0009, 0032-0033, 0046-0047 - kill switch subsystem or circuit breakers are opened/activated to restrict the communications by removing or isolating the protective relay). Further, although Kim does not explicitly disclose the kill switch subsystem in communication with the disconnect switch to operate the disconnect switch upon activation of the kill switch subsystem, since Kim discloses the disconnect switch (para 0083) and Hong discloses the kill switch subsystem (para 0032, 0046-0047), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to deploy the kill switch subsystem of Hong with the similar purpose of operability to operate the disconnect switch of Kim to restrict communications between the primary protection relay and an external device or source thereby defending it against the attack and protecting the power system. Based on Kim in view of Hong it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize features disclosed by Hong by including a kill switch subsystem restricting communications with the primary protection relay, in order to achieve efficient control over key circuit protection elements such as circuit breakers, towards incorporating effective solutions against power system vulnerability and thereby making system more secure (Hong – para 0033).

For claim 15, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim further discloses the integrator of claim 14, and wherein the at least one communication path is selectively disabled by communication with the integrator (para 0060, 0062, 0064 - a security level setting unit (integrator) stores a security level of a plurality of systems or sources addresses, and based on the security level, generates an instruction signal to short-circuit power to selectively disable a communication path). Kim does not appear to disclose, however Hong discloses activation of the kill switch subsystem comprises incoming communications from external devices (para 0025, 0046-0047 - circuit breakers or kill switch subsystem are activated to remove or isolate the protective relay by commands received via a remote control center or external devices).

For claim 16, Kim discloses a method for selectively disabling at least one communication path to a primary protection relay while the primary protection relay continues to provide protection to an electric power delivery system using a supervisory system (para 0060, 0062, 0064 – storing a security level of a plurality of systems or sources addresses, and based on the security level, generating a comparison/instruction signal to decide whether to short-circuit a power thereby implementing a protective operation, i.e. selectively disabling a communication path to a protection relay and continues to provide power to authorized IP addresses in a power system using an upper-level monitoring unit or supervisory system; para 0008, 0055 - wherein an upper level monitoring unit HMI is an upper level monitoring device or supervisory system in communication with a hub connected to a plurality of lEDs, or protection relays), the method comprising: directing communications between a primary protection relay of the electric power delivery system and one or more external devices in communication with the electric power delivery system through a supervisory system (para 0060, 0062-0065 - data communications received from a source address/external device through an Ethernet hub is related to controlling or directing an upper level host of the protection relay in the power system);
restricting at least one communication path between the primary protection relay and the one or more external devices using the supervisory system (para 0052-0053, 0083 – restricting operations or preventing erroneous operation of a system by hacking via transmitted data or communication path from a source address/external element that transmits data from a network to protection relay using the upper-level monitoring unit); and
during the restricting of the communication, the primary protection relay continuing to provide protection operations (para 0060, 0062, 0064 - generating an instruction signal to short-circuit power (i.e. during the restricting) to a protection relay and continuing to provide power to authorized IP addresses in a power system). 
Kim does not appear to explicitly disclose, however Hong disclose detecting activation of a kill switch (para 0009, 0032-0033, 0046-0047, 0080 - kill switch subsystem or circuit breakers are opened/activated to restrict the communications by removing or isolating the protective relay).
Based on Kim in view of Hong it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize features disclosed by Hong by including a kill switch subsystem restricting communications with the primary protection relay, in order to achieve efficient control over key circuit protection elements such as circuit breakers, towards incorporating effective solutions against power system vulnerability and thereby making system more secure (Hong – para 0033).

For claim 17, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim further discloses wherein the supervisory system comprises an integrator (Fig. 2-3; para 0060, 0062, 0064-0066 - a security level setting unit or integrator stores a security level of a plurality of systems or sources addresses, and based on the security level, generates an instruction signal to short-circuit or selectively disable a communication path to a protection relay, wherein the upper level monitoring unit communicates through the hub controlled by the security level setting based on information on the upper-level hosts).

For claim 18, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim does not appear to disclose, however Hong discloses automatically activating the kill switch in response to one or more detected threats to the electric power delivery system (para 0033, 0078-0080 - detecting a command to activate a circuit breaker or kill switch in response to detecting a malicious direct command or threat at an electrical substation power delivery system).

For claim 20, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim further discloses activating a communication disconnect switch to restrict one or more communication paths between the primary protection relay and one or more external elements (para 0083 - a switch in communication with the Ethernet hub comprising the communication port to prevent erroneous operation, i.e. selectively operable to restrict operations in the system by hacking via transmitted data or communication path from a source address/external element that transmits data from a network to protection relay). Further, although Kim does not explicitly disclose the kill switches restricting one or more communication paths between the primary protection relay and one or more external elements, since Kim discloses the disconnect switch (para 0083) and Hong discloses the kill switch subsystem (para 0032, 0046-0047), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to deploy the kill switch subsystem of Hong with the similar purpose of operability to operate the disconnect switch of Kim to restrict communications between the primary protection relay and an external device or source thereby defending it against the attack and protecting the power system


Claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0137356 A1), in view of Hong et al. (US 2017/0163029 A1, Hong hereinafter), and further in view of Tianjin Sunward Equip. (CN203287716U, hereinafter Tianjin).
For claim 7, Kim in view of Hong discloses the claimed subject matter as discussed above. Hong further discloses the kill switch subsystem and activating the kill switch subsystem (para 0032-0033, 0046-0047 - kill switch subsystem or circuit breakers are opened/activated to restrict the communications by removing or isolating the protective relay). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Kim to include a activating the kill switch subsystem, as taught by Hong, in order to achieve efficient control over key circuit protection elements such as circuit breakers, towards incorporating effective solutions against power system vulnerability and thereby making system more secure. Kim and Hong do not explicitly disclose, however Tianjin discloses a physical input in communication with the kill switch (Fig. 1; para 0041, 0049 - an emergency stop or kill switch S2 is a pushbutton (physical input) disconnects power supply relay K1). Based on Kim in view of Hong and Tianjin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize features disclosed by Tianjin by including a physical input to the kill switch, thereby providing a power safety control that can be manually operated for power control by a user to make the system more secure (Tianjin – para 0024).

For claim 8, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim and Hong do not explicitly disclose, however Tianjin discloses wherein the physical input comprises at least one of a pushbutton, a membrane button, or a physical switch (para 0041, 0049 - an emergency stop or kill switch S2 is a pushbutton (physical switch) disconnects power supply relay K1).

For claim 9, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim and Hong do not explicitly disclose, however Tianjin discloses wherein the physical input is disposed on an accessible face of the primary protection relay (para 0026-0027 - pushbutton S2 is disposed and accessible on the key switch SI that sends an instruction to the power supply relay K1 or primary protection relay).

For claim 19, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim and Hong do not explicitly disclose, however Tianjin discloses wherein activating the kill switch comprises detecting manipulation of a physical switch by a user (para 0026-0027, 0041 - pushbutton S2 is disposed and accessible on the key switch SI that sends an instruction upon activation to the power supply relay K1 or primary protection relay, indicating the switch manipulation).


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0137356 A1), in view of Hong et al. (US 2017/0163029 A1, Hong hereinafter), and further in view of Bush et al. (US 2012/0249286, hereinafter Bush).
For claim 11, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim and Hong do not explicitly disclose, however Bush discloses wherein the primary protection relay comprises one of a transformer relay, a bus relay, or a feeder relay (para 0020, 0026-0027 – feeder relays).

For claim 13, Kim in view of Hong discloses the claimed subject matter as discussed above. Kim and Hong do not explicitly disclose, however Bush discloses wherein the communication subsystem comprises an optical communication port (para 0021).
    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433